AO 450 (GAS Rev 10/03)Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

CHR.IS WAYLON THOMAS,

Petiti°ner` JUDGMENT IN A CIVIL CASE
v. CASE NUMBER; 4118~Cv-74

MARTY ALLEN,

Respondem.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's order dated Januaiy 23, 2018 adopting the Report and
Recommendations of the U.S. Magistrate as the opinion of this court, the Respondents
Motion to Dismiss is Granted, and the Petitioner‘s Petition for Writ of Habeas Corpus is dismissed.

This case stands closed.

//: § /"' é§/A/”
Approved by:

1/31/2019
Date

 

 

 

    

 

(By eputy Clerk

GAS Rev 1011/03

